                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

Kenneth B.,1

                  Plaintiff,                                      Civ. No. 6:18-cv-00206-MC

         v.                                                               OPINION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Kenneth B. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”) under Title II of the Social

Security Act. This Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

         The issues before this Court are whether: (1) the Administrative Law Judge (“ALJ”) gave

clear and convincing reasons for rejecting Plaintiff’s testimony; (2) the ALJ erred in rejecting Dr.

Stephen Kerner, M.D.’s, medical opinion; and (3) the Commissioner met her burden of proving

that Plaintiff can perform “other work” in the national economy.

         Because there is substantial evidence in the record to support the ALJ’s findings, the

Commissioner’s decision is AFFIRMED.




1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case and any immediate family members of that party.

1 – OPINION AND ORDER
                     PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiff applied for DIB and SSI on November 12, 2013, alleging disability since

December 31, 2011. Tr. 155–61, 162–67, 51. Both claims were denied initially and upon

reconsideration. Tr. 96, 101, 107, 110. Plaintiff timely requested a hearing before an ALJ and

appeared before the Honorable Elizabeth Watson on August 8, 2016. Tr. 113, 31. ALJ Watson

denied Plaintiff’s claim by a written decision dated September 15, 2016. Tr. 10–18. Plaintiff

sought review from the Appeals Council and was denied on December 14, 2017, rendering the

ALJ’s decision final. Tr. 1–6. Plaintiff now seeks judicial review of the ALJ’s decision.

       Plaintiff was 51 years 11 months old at the time of his alleged disability onset and 56 at

the time of his hearing. See tr. 50, 31. Plaintiff completed tenth grade and worked as a

dishwasher and prep cook. Tr. 40, 199, 216. Plaintiff alleges disability due to breathing

problems, back pain, leg pain, and reading, writing, and learning difficulties. Tr. 37, 38, 50, 197.

                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978,

980 (9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the

administrative record as a whole, weighing both the evidence that supports and that which

detracts from the ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing


2 – OPINION AND ORDER
Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably

support either affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for

that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir.

2014) (quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                         DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s residual functional capacity, age, education,

and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to meet this

burden, then the claimant is considered disabled. Id.

I. Plaintiff’s Credibility

       An ALJ must consider a claimant’s symptom testimony, including statements regarding

pain and workplace limitations. See 20 CFR §§ 404.1529(a), 416.929(a). Where there is

objective medical evidence in the record of an underlying impairment that could reasonably be

expected to produce the pain or symptoms alleged and there is no affirmative evidence of

malingering, the ALJ must provide clear and convincing reasons for discrediting the claimant’s

testimony regarding the severity of her symptoms. Carmickle v. Comm’r Soc. Sec. Admin., 533

F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).



3 – OPINION AND ORDER
The ALJ is not “required to believe every allegation of disabling pain, or else disability benefits

would be available for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina

v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th

Cir. 1989)).

        The ALJ “may consider a range of factors in assessing credibility.” Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). These factors can include “ordinary techniques of

credibility evaluation,” id., as well as:

        (1) whether the claimant engages in daily activities inconsistent with the alleged
        symptoms; (2) whether the claimant takes medication or undergoes other
        treatment for the symptoms; (3) whether the claimant fails to follow, without
        adequate explanation, a prescribed course of treatment; and (4) whether the
        alleged symptoms are consistent with the medical evidence.

        Lingenfelter, 504 F.3d at 1040. “If the ALJ’s credibility finding is supported by

substantial evidence in the record,” this Court “may not engage in second-guessing,” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted), and “must uphold the ALJ’s

decision where the evidence is susceptible to more than one rational interpretation,” Andrews v.

Shalala, 53 F.3d 1035, 1039–40 (9th Cir. 1995) (citation omitted).

        “A finding that a claimant's testimony is not credible ‘must be sufficiently specific to

allow a reviewing court to conclude the adjudicator rejected the claimant's testimony on

permissible grounds and did not arbitrarily discredit a claimant's testimony regarding pain.’”

Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (citing Bunnell v. Sullivan, 947 F.2d

341, 345–46 (9th Cir. 1991)). “General findings are insufficient; rather, the ALJ must identify

what testimony is not credible and what evidence undermines the claimant's complaints.”

Reddick, 157 F.3d at 722 (citations and internal quotation marks omitted). However, even when



4 – OPINION AND ORDER
an agency “explains its decision with ‘less than ideal clarity,’” this Court must uphold it “if the

agency’s path may reasonably be discerned.” Molina, 674 F.3d at 1121 (citations omitted).

       Here, the ALJ found that Plaintiff’s “medically determinable impairments could

reasonably be expected to cause some of the alleged symptoms,” but that his “statements

concerning the intensity, persistence, and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” Tr. 14. Specifically, the

ALJ found that the objective medical evidence indicated only mild skeletal and respiratory

system impairment. Tr. 15.

       The ALJ summarized Plaintiff’s asthma and respiratory issues as follows. Plaintiff

reported dyspnea—labored breathing—and wheezing in July 2013 and again in September 2013,

though his symptoms had improved with an inhaler. Tr. 14; see tr. 320, 330–31. Pulmonary

function testing showed no airflow obstruction, a mild restrictive ventilatory defect, and normal

diffusing—transfer of oxygen and carbon dioxide between the lungs and blood—capacity. Tr.

14; see tr. 343. As of February 2014, Plaintiff failed to increase his Dulera maintenance inhaler

dosage to two puffs twice per day as instructed and was using his Proair rescue inhaler several

times per day instead. See tr. 14, 296. Even so, his lungs sounded clear. Tr. 14; see tr. 297. He

reported coughing and a choking feeling in July 2015, but his esophagram was negative. Tr. 14;

see tr. 380. He reported no new respiratory episodes as of October 2015, his x-ray imaging was

negative, and he had no significant limitation secondary to dyspnea. Tr. 14; see tr. 428.

       Plaintiff testified that his breathing is labored, he tires very easily, and he cannot do

anything for more than half an hour at most before having to sit down. Tr. 14; see tr. 37.

Although Plaintiff’s asthma is a severe impairment, the objective medical evidence of record



5 – OPINION AND ORDER
does not support Plaintiff’s testimony regarding his breathing issues. See. tr. 12. First, two years

of tests and imaging revealed nothing more than a mild restrictive ventilatory defect. Second,

Plaintiff did not use his maintenance inhaler as instructed between September 2013 and February

2014. “[The Ninth Circuit has] long held that, in assessing a claimant’s credibility, the ALJ may

properly rely on unexplained or inadequately explained failure to seek treatment or to follow a

prescribed course of treatment.” Molina, 674 F.3d at 1113 (quoting Tommasetti v. Astrue, 533

F.3d 1035, 1039 (9th Cir.)) (internal quotation marks omitted). Third, Plaintiff smoked marijuana

intermittently in contradiction to his prescribed course of treatment. Tr. 354, 369. And finally,

Plaintiff’s respiratory condition improved after continued treatment.

        The ALJ then summarized Plaintiff’s diffuse idiopathic skeletal hyperostosis (“DISH”)

and degenerative disc disease history, having found it to be a severe impairment. Tr. 12. In

September 2013, an x-ray revealed that Plaintiff had DISH, which gave Plaintiff intermittent low

back pain but did not interfere with his activities of daily living. Tr. 15; see tr. 331. Plaintiff

reported frequent back pain secondary to DISH in November 2013, which again did not limit his

activities of daily living. Tr. 15; see tr. 334, 337. Plaintiff reported no new pain in February

2014. Tr. 15; see tr. 302–03.

        In October 2015, Plaintiff said that he was unable to stand for extended periods, but his

pain still did not affect his ability to perform activities of daily living. Tr. 15; see tr. 428. Plaintiff

reported chronic lower back pain in May 2016. Tr. 15; see tr. 438. However, Plaintiff did not

report radiating symptoms. Id. In June 2016, imaging revealed multilevel degenerative disc

disease without compression deformity or spondylolisthesis. Id.; see also tr. 385. The ALJ also




6 – OPINION AND ORDER
found that there was no medical evidence of abnormal gait requiring the use of a walking device.

Tr. 15; see tr. 382–83.

       In contrast, Plaintiff used a walking stick at the hearing and testified that he always uses

it, even at home, for balance and to help his back and legs. Tr. 14; see tr. 40–41. He said that he

was squirming in his chair at the hearing because it is hard for him to sit for long period of

time— his legs fall asleep and his back hurts, so he has to stand up and walk around. Tr. 42. He

said that he walks during most of the day and sits in a recliner five hours per day. Tr. 14; see tr.

42–43. He said that his roommate does the housework, cooking, and grocery shopping because

he cannot. Tr. 14; see tr. 43. He said that his back hurts much more than it used to, but later said

that his back pain was at its current level ninety-five percent of the time since 2012. Tr. 37, 41.

Lastly, he said that he could only stand and be productive for two hours in an eight-hour

workday and sit and be productive for four hours in an eight-hour workday. Tr. 42.

       In Brown-Hunter, the Ninth Circuit reasoned that an ALJ’s statement of her non-

credibility conclusion and summary of the medical evidence was insufficient for meaningful

review because she did not specifically identify inconsistencies between the claimant’s testimony

and the record. 806 F.3d at 494. Here, the ALJ did not explicitly identify inconsistencies between

Plaintiff’s testimony and the objective medical evidence. However, she summarized Plaintiff’s

testimony and the objective medical findings and concluded from the juxtaposition that Plaintiff

was not entirely credible. Therefore, although the ALJ analyzed Plaintiff’s credibility with “less

than ideal clarity,” this Court can reasonably discern the ALJ’s path and must uphold her

decision. See Molina, 674 F.3d at 1121 (citations omitted).




7 – OPINION AND ORDER
        The ALJ also summarized an undated function report that was filed in 2013. Tr. 14; see

tr. 204–11. An ALJ may rely on daily activities to form the basis of an adverse credibility

determination if those activities contradict a plaintiff’s testimony or involve the performance of

physical functions that are transferable to a work setting. Orn v. Astrue, 495 F.3d 625, 639 (9th

Cir. 2007). Plaintiff said that he had difficulty standing, sitting, and tolerating exposure to steam,

heavy work, or more than twenty minutes of movement. Tr. 14; see tr. 204. Yet he reported no

issues with personal care and could do laundry, light cleaning, and light yardwork. Tr. 14; see tr.

205–07. He went outside four to five times per day and walked, used public transportation, or

rode in cars with friends. Tr. 14; see tr. 207. He shopped once per week for approximately two

hours. Id. In fact, the record is replete with statements that Plaintiff’s back pain did not affect his

activities of daily living. See tr. 331, 337, 428.

        The ALJ failed to mention that Plaintiff reported limited ability to lift, squat, bend, stand,

kneel, and climb stairs. Tr. 209. Plaintiff also said that he had lower back pain after standing for

fifteen minutes, had leg spasms after standing or sitting for fifteen to twenty minutes, and could

only walk fifty yards before he needed to stop and rest for five to ten minutes. Tr. 204, 209. Still,

given the record as a whole, the ALJ reasonably determined that many of Plaintiff’s statements

are inconsistent with his daily activities, thereby undermining his credibility.

        Substantial evidence exists in the record to support the ALJ’s finding that Plaintiff was

not entirely credible. Therefore, the ALJ did not err in discounting Plaintiff’s credibility.

II. Dr. Kerner’s Medical Opinion

        Plaintiff next argues that the ALJ erred in rejecting Dr. Kerner’s, Plaintiff’s primary care

provider, medical opinion. Pl.’s Br. 9.



8 – OPINION AND ORDER
        “To reject an uncontradicted opinion of a treating or examining doctor, an ALJ must state

clear and convincing reasons that are supported by substantial evidence.” Bayliss v. Barnhart,

427 F.3d 1211, 1216 (9th Cir. 2005) (citing Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir.

1995)). “If a treating or examining doctor’s opinion is contradicted by another doctor’s opinion,

an ALJ may only reject it by providing specific and legitimate reasons that are supported by

substantial evidence.” Id. When evaluating conflicting medical opinions, an ALJ need not accept

a brief, conclusory, or inadequately supported opinion. Bayliss , 427 F.3d at 1216 (citing

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001)).

        Here, the ALJ gave Dr. Kerner’s opinion little weight because she found it was not well

supported by the objective medical evidence. Tr. 15. Dr. Kerner submitted two medical source

statements. Tr. 376–77, 382-83. The first is dated October 28, 2015 and regards Plaintiff’s

condition from January 1, 2014 to October 28, 2015. Tr. 376–77. The second is dated July 6,

2016 and regards Plaintiff’s condition from September 13, 2011 to July 6, 2016.

        Taking both statements together, Dr. Kerner said that Plaintiff’s impairments are likely to

produce “good” and “bad” days and would likely cause him to be absent from work up to four

days per month. Tr. 376, 382. He said that Plaintiff could stand and be productive for two hours

in an eight-hour workday and sit and be productive for four to eight hours in an eight-hour

workday. Tr. 376, 377. He also said that Plaintiff could never lift and/or carry more than ten

pounds. See tr. 376, 383.

        The ALJ gave great weight to two State agency medical consultants’ opinions, Dr.

Nathaniel Arcega, M.D., and Dr. James Buskirk, M.D. Tr. 15.2 Dr. Arcega reviewed the medical

2
 The ALJ appears to have confused Dr. Buskirk with Dr. Jacqueline Farwell, M.D. See Def.’s Br. 12 n.4. Dr.
Buskirk was the non-examining psychiatrist who conducted psychiatric review on reconsideration. See tr. 77. Dr.

9 – OPINION AND ORDER
evidence of record on March 11, 2014 and concluded that Plaintiff was capable of medium

exertional activities despite his asthma, fatigue, and back pain. Tr. 62. He found Plaintiff to be

only partially credible because the medical evidence of record did not establish physical or

mental limitations as severe as Plaintiff alleged. Tr. 63. He said that Plaintiff could occasionally

lift and/or carry 50 pounds, frequently lift and/or carry 25 pounds, stand and/or walk 6 hours in

an 8-hour workday, sit for 6 hours in an 8-hour workday (with normal breaks), and push and/or

pull for an unlimited amount of time. Tr. 63–64. He said that Plaintiff could climb ramps and

stairs, balance unlimited, climb ladders, ropes, and scaffolds, kneel, crouch, and crawl

frequently, and stoop occasionally. Tr. 55, 64. However, he said that Plaintiff should avoid

concentrated exposure to fumes, odors, dusts, gases, poor ventilation, etc. Tr. 64–65. Dr.

Jacqueline Farwell, M.D., agreed with Dr. Arcega’s opinion. Tr. 78–80.

        Because Dr. Arcega and Dr. Farwell’s opinions contradict that of Dr. Kerner, the ALJ

needed only provide specific and legitimate reasons supported by substantial evidence to

properly reject Dr. Kerner’s opinion. See Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d at

830–31). The ALJ did so here.

        An ALJ must weigh the following factors when considering medical opinions: (1)

whether the source has an examining relationship with claimant; (2) whether the source has a

treatment relationship with claimant; (3) supportability (as shown by relevant evidence and

explanation); (4) consistency with the record as a whole; (5) specialization; and (6) other factors,

including the source’s familiarity with other information in the record. 20 C.F.R. §

404.1527(c)(1)–(6).


Farwell was the non-examining physician who evaluated Plaintiff’s physical impairments on reconsideration. See tr.
78–80.

10 – OPINION AND ORDER
       Here, the ALJ failed to weigh factors one, two, and six. See tr. 15. Dr. Kerner has an

extensive examining relationship with Plaintiff dating back to 2004. Tr. 221, 272. Dr. Kerner

does not appear to specialize in any relevant areas, and no other factors are at issue. However,

the ALJ made two findings regarding supportability and consistency.

       First, the ALJ discounted Dr. Kerner’s statements that Plaintiff was limited by his back

impairment and unable to stand for more than two hours or lift more than ten pounds because the

record contained limited objective evidence of dysfunction. Tr. 15 (citing tr. 296–375, 384–454).

Indeed, Plaintiff reported intermittent low back pain but no limitation of activities of daily living

from September 11, 2013 to January 7, 2014. Tr. 362, 363, 354, 340, 345. He had no new pain

secondary to DISH as of February 22, 2014 and no complaints other than elevated blood pressure

as of February 26. Tr. 299, 302. His DISH was stable as of July 10, 2014. Tr. 318. And again,

testing revealed little and his asthma had significantly improved by October 2015. See tr. 428.

Second, the ALJ found that Dr. Kerner’s opinions were inconsistent with each other. Tr. 15. The

ALJ provided no examples or citations, but the evidence speaks for itself. Dr. Kerner’s reports

are dated less than nine months apart yet they are at times remarkably inconsistent. See 376–77,

382–83. For example, Dr. Kerner in his initial report said Plaintiff would likely be absent from

work three to four times per month. That was then changed in his later report to only once per

month. Tr. 376, 382. Dr. Kerner said Plaintiff could sit and be productive for four hours as of the

first report and eight hours as of the second report. Tr. 376–77, 383. Dr. Kerner initially said

Plaintiff could lift and/or carry up to ten pounds occasionally to frequently, then only five for up

to one-third of an eight-hour workday and less than five for up to two-thirds of an eight-hour

workday. Tr. 376, 383. He said Plaintiff could frequently balance and occasionally stoop, but



11 – OPINION AND ORDER
never climb, kneel, crouch, or crawl, then he said Plaintiff could never balance or stoop. Tr. 377,

383. Finally, he said Plaintiff did not have any functional loss or impairment or additional

limitation of range of motion of the spine after repetitive use, then he said the opposite, though it

still was not severe enough to result in abnormal gait. Tr. 376, 382.

       Plaintiff argues that symptoms wax and wane over time and his impairments have

worsened over time. Pl.’s Br. 16. However, some of his limitations had supposedly improved,

not worsened, as of the second report; namely, his monthly absences from work and ability to sit

and be productive. See tr. 376, 382; see also tr. 376–77, 383.

       The ALJ gave specific and legitimate reasons supported by substantial evidence in giving

Dr. Kerner’s opinion little weight.

III. The ALJ’s RFC Finding

       Lastly, Plaintiff argues that the ALJ’s RFC finding is not supported by substantial

evidence because she improperly relied on Dr. Arcega and Dr. Buskirk’s findings and found only

mild objective evidence of respiratory and skeletal dysfunction. Pl.’s Br. 18–23.

       In formulating an RFC, the ALJ must consider all medically determinable impairments,

including those that are not “severe,” and evaluate “all of the relevant medical and other

evidence,” including the claimant’s testimony. Id.; SSR 96-8p, 1996 WL 374184. In determining

a claimant’s RFC, the ALJ is responsible for resolving conflicts in the medical testimony and

translating the claimant’s impairments into concrete functional limitations in the RFC. Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Only limitations supported by

substantial evidence must be incorporated into the RFC and, by extension, the dispositive




12 – OPINION AND ORDER
hypothetical question posed to the vocational expert. Osenbrock v. Apfel, 240 F.3d 1157, 1163-

65 (9th Cir. 2001).

        Here, Plaintiff points to the ALJ’s finding of greater postural and environmental

limitations than Dr. Arcega. Id. at 19. The ALJ found that Plaintiff was limited to no more than

frequent ramp, stair, ladder, rope, or scaffold climbing, whereas Dr. Arcega found no limitation.

Tr. 13, 64. The ALJ also found that Plaintiff must avoid even moderate exposure to

environmental irritants, whereas Dr. Arcega found Plaintiff must avoid concentrated exposure.

Tr. 13, 65. The ALJ may disagree with parts of a medical consultant’s findings and still properly

rely on the rest. Further, there is substantial evidence in the record regarding Plaintiff’s back and

breathing issues that support the ALJ’s heightened limitations. See tr. 14, 204, 320, 330–31, 385,

428, 438.

        Plaintiff also takes issue with the ALJ’s use of the term “moderate” regarding exposure to

pulmonary irritants Pl.’s Br. 19. However, Plaintiff fails to identify any error. Two of the

representative occupations that the vocational expert testified Plaintiff could maintain—hand

packager and sandwich maker—don’t involve any pulmonary irritants anyway. Moreover, even

if it is ambiguous, “moderate” is even more restrictive than “concentrated,” which falls in

Plaintiff’s favor.

        Plaintiff also contends that the ALJ’s reliance on “mild objective signs and objective

diagnostic findings of respiratory and skeletal dysfunction” without citation cannot constitute

substantial evidence. However, the ALJ previously summarized the objective medical evidence

in her opinion, as explained above, and found limited objective evidence of dysfunction. See tr.

15 (citing 296–375, 438–454); see also 362, 363, 354, 345, 299, 302, 318, 428.



13 – OPINION AND ORDER
     The ALJ’s RFC finding is supported by substantial evidence in the record.

                                     CONCLUSION

     For these reasons, the Commissioner’s final decision is AFFIRMED.


IT IS SO ORDERED.

     DATED this 8th day of March, 2019.




                                                s/Michael J. McShane
                                                 Michael J. McShane
                                              United States District Judge




14 – OPINION AND ORDER
